[Letterhead of International Coal Group, Inc.] November 25, Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Attention: Donald F. Delaney Division of Corporation Finance Re: International Coal Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 Filed:February 29, 2008 File No. 001-32679 Ladies and Gentlemen: The following sets forth the responses of International Coal Group, Inc. (“ICG” or the “Company”) to the comments included in your letter dated October 31, 2008 with respect to the above-referenced Annual Report on Form 10-K, our Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2008 and our Proxy Statement on Schedule 14A filed on April 11, 2008 (the “2008 Proxy Statement”).For your convenience, we have included your comments in the body of this letter and have provided the Company’s responses thereto immediately following each comment.Where appropriate, we have also included proposed revised disclosure in response to the Staff of the Securities and Exchange Commission’s (the “Staff”) comments. Form 10-K for Fiscal Year Ended December 31, 2007 Customers and Coal Contracts, page 17 Customers, page 17 1. We note that Georgia Power Company accounted for more than 10% of your revenues in 2007 and that, customarily, you enter into long-term supply contracts with your customers.In the future, please file all material contracts with Georgia Power Company, if any. Although sales to Georgia Power Company accounted for more than 10% of the Company’s revenues in 2007, such sales were pursuant to multiple separate coal supply contracts, none of which contain any cross-default or interrelated provisions.The Company has considered the Staff’s comment and reviewed Regulation S-K, Item 601 and has concluded that the Company’s operations are not substantially dependent upon any one individual coal contract with Georgia Securities and Exchange Commission November 25, 2008 Page 2 Power Company and accordinglythe Company believes that none need to be filed as a material contract.The Company will continue to monitor its material contracts and will include any material coal supply contract(s) in future filings as applicable. Risk Factors, page 30 2. When discussing material risks, you should be as specific as possible.In future filings, please tailor each risk factor to your particular situation by referencing facts or events that illustrate or describe in further detail the risks associated with your business and operations.For example, you should expand the risk factor entitled “A decline in coal prices could reduce our revenues and the value of our coal reserves” to discuss how coal prices impacted your results for the last fiscal year.Similarly, you should expand the risk factor “Our coal mining operations are subject to operating risk that could result in decreased coal production which could reduce our revenues” to reference the fact that “idling, closure, or cutback of production at mines in 2007” resulted in a decrease in coal sales revenues for 2007. The Company acknowledges that material risks described in risk factors should be as specific as possible.In response to the Staff’s comment, in future filings, ICG will tailor each risk factor to its particular situation by referencing facts or events that illustrate or describe in further detail the risks associated with its business and operations. 3. We note that you restated your financial statements for the year ending December 31, 2006, 2005, and 2004.Please discuss the risks associated with this restatement.Among other things, please discuss the fact that as a result of the restatement, you could not meet the obligation to file a registration statement by October 29, 2007 and that this resulted in your payment of additional interest at a per annum rate of 0.25%. The Company filed two restatements for the same financial statements.Management of the Company determined that none of the errors leading to the restatement individually or in the aggregate were deemed to be material.However, these errors were discovered as part of the process of preparing a registration statement in connection with a debt issuance by the Company.Management believed that it would be prudent to file restated financial statements so that the financials would be accurate for incorporation by reference into the registration statement.Because the errors were determinednot tobe material, the Company did not believe that there were any risks arising from the restatement. Securities and Exchange Commission November 25, 2008 Page 3 The following is a description of the components of the restatements to provide a context for management’s determination.The initial restatement related to incorrect reporting of the effect of the Company’s adoption of Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106 and 132(R).Within the transition adjustment, the Company incorrectly recorded deferred taxes of $432,000 associated with actuarial gains related to the subsidy provided for by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. The Company also corrected the presentation of certain condensed consolidating financial statement schedules contained in the supplementary guarantor informationto use the equity method of recording its investments in subsidiaries. The error in presentation did not impact the Company’s consolidated statements of operations, financial position or cash flows. Subsequent to the initial restatement, the Company identified errors in certain leasehold and ownership interests in land, accrued property taxes and certain other items as of and for the years ended December 31, 2006 and 2005 and for the period from May 13, 2004 (inception) to December 31, 2004.The errors associated with leasehold and ownership interests in land primarily related to certain properties that were expected to transfer to the Company, but ultimately remained with the Company’s predecessor at the close of the acquisition.The error associated with accrued property taxes resulted from a methodology that improperly provided for property tax expense in advance of the period in which the legal obligation arose.The other items arose from miscellaneous bookkeepingerrors that were ancillary to the aforementioned adjustments. As discussed in the “Liquidity and Capital Markets” section of Management’s Discussion and Analysis, the only impact of the restatements was that the Company incurred a penalty of approximately $23,000 as a result of not being able to file the registration statement by the required deadline.The Company considers this to be a non-material amount and event.Due to the limited nature of the items included in the restated financial statements, the amounts involved, the lack of impact on the Company’s financial position or liquidity, and that the restatement did not trigger any defaults under its debt instruments, the Company does not believe that there were any material risks associated with its restated financial statements. Securities and Exchange Commission November 25, 2008 Page 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 61 Critical Accounting Policies and Estimates, page 62 4. Please expand your critical accounting policy disclosures in the future to discuss all significant estimates and assumptions that you evaluated corresponding to each of the critical accounting policy areas you identified.Please disclose how you arrived at each estimate, how accurate the estimate/assumptions have been in the past, how much the estimate/assumptions have changed in the past, and whether the estimate/assumptions are reasonably likely to change in the future.We refer you to FRR 501.14 for further guidance. The Company has considered the Staff’s comment and reviewed FRR 501.14 and has concluded that the Company’s disclosures of its critical accounting policies should be expanded.In future filings, the Company will expand its critical accounting policy disclosures.A copy of the Company’s proposed expanded critical accounting policy disclosure is attached to this letter as Annex A. Liquidity and Capital Resources, page 77 5. We note that you currently expect that your total capital expenditures will be approximately $157.0 for 2008 and $192.0 million for 2009.Please describe in some detail the nature of the expected capital expenditures. The Company’s capital expenditures mainly relate to purchasing and upgrading equipment used in developing and mining its coal lands, as well as remaining in compliance with environmental laws and regulations.In each of its quarterly reports, the Company provides some more detailed reporting as to the nature of these expenditures through the date of the report.Additionally, the Company stated in its most recently filed Quarterly Report on Form 10-Qfor the quarter ended September 30, 2008 that “We currently expect our total capital expenditures will be approximately $179 million in 2008, primarily for investments in new equipment and development of mining operations.” Securities and Exchange Commission November 25, 2008 Page 5 The Company generally views capital expenditures as being either for development, meaning increased production, or for sustaining existing levels of production.The components of anticipated capital expenditures for 2008 have changed from the Company’s initial expectations due to changing conditions at its mining locations throughout the year, changes in its budget plans and changes to economic conditions.The Company has not publicly disclosed expected use of the approximately $200 million for 2009.In future filings, the Company will provide more detailed disclosure on categories of expenses and anticipated uses of funds for capital expenditures.For example, the Company will provide a statement similar to the following in its Annual Report of Form 10-K for the year ended December 31, 2008: “We currently expect our total capital expenditures will be approximately $200 million in 2009, with approximately half of the anticipated capital spending for development of mining operations and the remaining half for equipment and infrastructure to sustain existing levels of production.” Controls and Procedures, page 84 6. We note that you identified “certain significant deficiencies in [your] internal controls.” Please discuss these deficiencies in more detail. As noted under the heading “Evaluation of Disclosure Controls and Procedures,” the identified control deficiencies related to the Company’s period-end controls for the review of property-related balance sheet accounts, including land, equipment, advance royalties and associated accruals that, in the aggregate, were determined to constitute a material weakness.This material weakness was remediated as of December 31, 2007.The components of this material weakness were explained in greater detail in Item 9A under the heading “Evaluation of Disclosure Controls and Procedures” intheCompany’s second amendment to theAnnual Report on Form 10-K/A for the year ended December 31, 2006 as follows: Controls over period end reviews of property-related balance sheet accounts, including land, equipment, advance royalties and associated accruals, did not operate at a level of precision necessary to detect errors that could be material to the consolidated financial statements. In future filings, if there is any disclosure required related to material weaknesses in the Company’s internal controls, it will disclose the existence and the nature of the deficiency together. Securities and Exchange Commission November 25, 2008 Page 6 Changes in Internal Control Over Financial Reporting, page 85 7. We note that “[e]xcept as noted above, management did not make any changes in [y]our internal controls over financial reporting.” In future filings, please specifically state whether or not there were changes in your internal controls over financial reporting.The clause “except as noted above” has the effect of deemphasizing the fact that there were changes.Avoid this type of language. In future filings, ICG will specifically state whether there were changes in its internal controls over financial reporting instead of cross-referencing to another section. Financial
